Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (US 5,591,028) in view of Yamada (US 8,591,673).
Regarding claims 1-3, 5, 7-12, 16-17, Fujiki et al. discloses a collet chuck 36 for clamping a dental tool 3, wherein the collet chuck has at least temporarily a mechanical stress applied to it and is made of steel.  Fujiki et al. further discloses a clamping device 1 for clamping a dental tool in a dental handpiece, comprising the collet chuck able to be elastically deformed by means of an actuator 20, characterized in that the collet chuck is formed according to claim 1, and that the collet chuck is able to be expanded by means of the actuator (the movement of the actuator allows the collet chuck to expand) for the accommodation of the dental tool.
Fujiki et al. does not disclose, at least in a surface layer, a nitrogen content of at least 0.1 wt % or a maximum of 0.3%, a molybdenum content of 1.0 to 3.0 wt % or 1.4 to 3.0%, a chromium content of 10 to 20 wt % or 15 to 16%, a hardness of 500 to 700 HV 10, a homogeneous nitrogen content of at least 0.1 wt % from the steel core to the surface layer, a carbon content of 0.37 to 0.45 wt %, or a maximum silicon content of 0.2 wt %.  Yamada teaches the use of a martensitic stainless steel that can be used for many applications, including bearings like slide bearings and antifriction bearings, gears, bolts, dies, punches, and cutting tools, that require high hardness, wear resistance, and corrosion resistance (see column 4, lines 41-48), the steel comprising a nitrogen content of 0.15 to 0.25%, a molybdenum content of 1.5 to 2.5 wt %, a chromium content of 15 to 17 wt %, a hardness of HRC 60 (equivalent to 746 HV 10), a homogeneous nitrogen content of at least 0.1 wt % from the steel core to the surface layer (a constant level that is between 0.15 to 0.25%), a carbon content of 0.35 to 0.45 wt %, a maximum silicon content of 0.2 wt %, all for the purpose of increase corrosion resistance and cold workability while providing a satisfactory hardness, superior wear 
The modified invention of Fujiki et al. does not disclose a hardness in the range of 500 to 700 HV 10.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the hardness of the steel material to be within the desired range, because it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, involves only routine skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007)  In this case, it would have been obvious to one having ordinary skill in the art to have selected a desired hardness level based on the application for which the material is to be used, in this case for a collet chuck for clamping a dental tool, such that the collet would provide the hardness required to clamp a dental tool while providing the desired wear resistance.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (US 5,591,028) in view of Yamada (US 8,591,673) and further in view of Gunnarsson et al. (US 2016/0333449 A1).
Regarding claims 4 and 6, the modified invention of Fujiki et al. discloses the invention substantially as claimed, except Fujiki et al. does not disclose wherein the steel, at least in the surface layer, has 0.1 to 1 wt % vanadium or a maximum content of .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al. (US 2016/0333449 A1) in view of Berns (DE 4033706 A1).
Regarding claims 18 and 19, Gunnarsson et al. discloses a collet chuck (see paragraph [0086]) comprising a surface steel (the comparative steel in the example) and a core steel surrounded by the surface layer having a nitrogen content of less than 0.1 wt % and less than 0.01 wt % (nitrogen content of 0.004 wt %, see Table 2).  It is noted that while the inventive steel of Gunnarsson et al. provides several advantages over the comparative steel, Gunnarsson et al. also teaches that the comparative steel has a better corrosion resistance, which would be advantageous in a dental environment and would at least be obvious to try.
Gunnarsson et al. does not teach that the surface steel in the surface layer has a nitrogen content of at least 0.1 wt %.  Berns teaches a hardening process for steel that results in a surface nitrogen content of 0.2 to 0.8 wt % and surface carbon content of less than 0.4 wt % for the purpose of raising corrosion resistance.  Therefore it would 
Regarding the intended use limitation “for clamping a dental tool” in the preamble of the claim, it is noted that the prior art used in the rejection is capable of being used for this function.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See also MPEP § 2112 - § 2112.02.

Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive.
Applicant argues that “Fujiki discloses a dental cutting tool holder, while Yamada discloses a martensitic stainless steel used for bearings in products such as submersible pumps that are subject to a corrosive environment. A dental cutting tool 
Counsel’s statements that the steels of Yamada, Gunnarsson, and Berns would not work in a dental tool holder, or as combined in the rejections, are not factually supported and appear to be speculative in nature.  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Note that the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See also MPEP section 716.01(c), for example.  Additionally, objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)
For the reasons set forth above, the rejections are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        25 May 2021